Carley, Chief Judge.
Appellant-plaintiff filed a breach of warranty suit in magistrate court. The suit was filed against appellee-defendant William Douglas Roberts, who is the president of appellee-defendant William Douglas Roberts & Associates, Inc. (Corporation). After the statute of limitation had run, appellant amended his pleadings to add the Corporation as a party-defendant to the proceedings. The magistrate court ultimately found in favor of appellant as against the Corporation, but it dismissed the action as against Roberts. After a de novo appeal to the state court, appellees filed a Yost counterclaim for abusive litigation. The state court granted summary judgment in favor of appellees as to appellant’s breach of warranty claim and denied appellant’s motion to dismiss the Yosú counterclaim. In Howe v. Roberts, 191 Ga. App. 143 (381 SE2d 117) (1989), we affirmed these rulings.
On certiorari, the Supreme Court reversed our affirmance of the grant of summary judgment in favor of the Corporation and affirmed our affirmance of the denial of appellant’s motion to dismiss the Yost counterclaim. Howe v. Roberts, 259 Ga. 617 (385 SE2d 276) (1989). Therefore, our judgment is vacated and the decision of the Supreme Court is adopted as the judgment of this court. The grant of summary judgment in favor of the Corporation is reversed. The grant of summary judgment in favor of Roberts is unaffected by the Supreme Court’s decision and we adhere to our original affirmance of that ruling. The denial of appellant’s motion to dismiss the Yost counter*528claim is affirmed.
Decided February 14, 1990.
Lawson & Davis, Lela L. Smith, for appellant.
William R. L. Watson, for appellees.

Judgment affirmed in part and reversed in part.


Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Sognier, Pope, Beasley and Cooper, JJ., concur.